DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-8, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-11, 13-14 of U.S. Patent No. 10,986,542. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claim 1 of the instant application is anticipated by U.S. Patent No. 10,986,542 claim 5.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 1 of the instant application recites all the elements of claim 5 in U.S. Patent No. 10,986,542 with the exception of “wherein sending the mobility management context of the remote UE … sending, by the source MME, a second redirection request … sending, by the source MME, a third redirection request …”.  Nonetheless, the removal of said limitations from claim 1 of the instant application makes the claim a broader version of U.S. Patent No. 10,986,542.  Therefore, since the 
Claim 13 of the instant application is anticipated by U.S. Patent No. 10,986,542 claim 13.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 13 of the instant application recites all the elements of claim 13 in U.S. Patent No. 10,986,542 with the exception of “wherein sending the mobility management context of the remote UE … sending, by a first source MME, a second redirection request … sending, by a second source MME, a third redirection request …”.  Nonetheless, the removal of said limitations from claim 13 of the instant application makes the claim a broader version of U.S. Patent No. 10,986,542.  Therefore, since the omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 13 of the instant application is not patentably distinct from claim 13 of U.S. Patent No. 10,986,542.
	Claim 2 of the instant application is met by claim 6 of Patent No. 10,986,542.
	Claim 3 of the instant application is met by claim 5 of Patent No. 10,986,542.
Claim 4 of the instant application is met by claim 7 of Patent No. 10,986,542.
Claims 5 and 17 of the instant application are met by claim 8 of Patent No. 10,986,542.
Claims 6 and 18 of the instant application are met by claim 9 of Patent No. 10,986,542.

Claims 8 and 20 of the instant application are met by claim 11 of Patent No. 10,986,542.
Claims 14 and 15 of the instant application are met by claim 13 of Patent No. 10,986,542.
Claim 16 of the instant application is met by claim 14 of Patent No. 10,986,542.
Allowable Subject Matter
2.	Claims 9-12 are allowed.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0068380) Wallentin et al teaches eNB informs MME when remote UE 801 stops to use relay UE 802, also known as a Relay UE reselection (0126).
---(20140185585) Zhang et al teaches a specific group mobility indicator sent by the source MME_RN to the source MME_UE at least includes the identifiers of the UEs served by the RN (0087).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646